Citation Nr: 1026601	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for bilateral 
pes planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to December 
1969 and from March 1976 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
Veteran's claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In December 2002, the Board continued a prior denial of 
service connection for bilateral pes planus.

3.  The evidence received since the December 2002 Board decision, 
by itself, or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral pes 
planus and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2002 Board decision, which confirmed a prior 
denial of service connection for bilateral pes planus, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The evidence received subsequent to the December 2002 Board 
decision is not new and material, and the claim for service 
connection for bilateral pes planus is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must inform the claimant about the information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO sent a letter to the Veteran in October 
2006, prior to the initial adjudication of the claim in December 
2006.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal would 
not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The October 2006 letter informed 
the Veteran of the requirements for the grant of a service 
connection claim.  Specifically, the letter stated that, in order 
to establish service connection, the evidence must show that he 
had an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.

In particular, the letter indicated that the Veteran's claim for 
service connection for bilateral pes planus was previously denied 
and that new and material evidence was needed to reopen the 
claim.  The letter stated that evidence would be considered new 
if it was in existence and was submitted to VA for the first time 
and that the additional existing evidence would be deemed 
material if it pertained to the reason the claim was previously 
denied.  The Veteran was also notified of the reason for the 
previous denial of service connection.  The Veteran was advised 
that he must submit evidence related to that fact.  The letter 
further stated that new and material evidence must raise a 
reasonable possibility of substantiating the claim and that the 
evidence cannot simply be repetitive or cumulative of the 
evidence that was used when the claim was previously denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look 
at the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial).  

In addition, the RO notified the Veteran in the October 2006 
letter about the information and evidence that VA will seek to 
provide.  The letter indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  Although the letter also informed the Veteran 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on the claim, the letter further 
explained that such evidence could not be provided until his 
claim was reopened.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The October 2006 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also stated 
that it was the Veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession of 
a Federal department or agency.

Further, during the pendency of this appeal, and specifically on 
March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include an explanation of the how a disability rating and an 
effective date for the award of benefits would be assigned if 
service connection is awarded.  Id.  Here, the October 2006 
letter complied with these requirements.  

In addition, the Board finds that VA's duty to assist the Veteran 
has been satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available pertinent private 
and VA post-service treatment records have been obtained and 
associated with the claims file.  The Board has considered the 
Veteran's contention that all of his service treatment records 
are not included in his claims file.  See May 2010 hearing 
transcript.  Specifically, he stated that records were missing 
from his first period of active service of September 1969 to 
December 1969 when he was stationed at Fort Bliss.  Although the 
prior (August 1976 and October 1999) rating decisions only noted 
the Veteran's service from March 1976 to May 1976, the record 
reveals that all service treatment records have been associated 
with the claims file at the time of the prior decisions.  Indeed, 
a July 1976 request for information specifically asked that all 
other active duty dates be verified and that all service 
treatment records-to include specifically-any confirmation of 
the Veteran's purported treatment for a foot condition in 1969 
during his first period of active service.  The claims file 
includes the service treatment records from the Veteran's first 
period of service which document the treatment for his claimed 
disability.  Therefore, the Board finds that a remand is not 
required as the Veteran's service treatment records have been 
obtained and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(2).  

The Board recognizes that the Veteran has not been afforded a VA 
examination with respect to his new and material claim.  However, 
the duty to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does not 
apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is presented 
or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).

Accordingly, the Board concludes the Veteran was provided the 
opportunity to meaningfully participate in the adjudication of 
his claim and did in fact so participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.

Analysis

The Veteran's claim for service connection for bilateral pes 
planus was first denied by an August 1976 rating decision.  The 
Veteran was provided notification of the decision and his 
appellate and procedural rights, but he did not appeal the 
decision.  Therefore, the decision is final.  38 C.F.R. § 
20.1103.  

Thereafter, the Veteran filed a claim to reopen the issue of 
entitlement to service connection for bilateral pes planus.  In 
October 1999, the RO denied that claim.  The Veteran appealed the 
RO's determination, and, in December 2002, the Board denied the 
Veteran's appeal.   Unless the Chairman of the Board orders 
reconsideration, all decisions of the Board are final on the date 
stamped on the face of the decision.  38 C.F.R. § 20.1100; see 
also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the Veteran or a representative, or the 
Board requested reconsideration of the December 2002 Board 
decision, the decision is final based on the evidence then of 
record.  See 38 C.F.R. § 20.1100.

Subsequently, in September 2005, the Veteran filed his current 
claim to reopen the previously denied issue of entitlement to 
service connection for bilateral pes planus.  In order to reopen 
a claim which has been denied by a final decision, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108.  For 
applications to reopen filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, 
the credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
'credibility' of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

At the time of the December 2002 Board decision, the record 
included the Veteran's service treatment records, private 
treatment records, as well as his hearing testimony and 
statements.  The Board determined that no new and material 
evidence had been submitted to reopen the Veteran's claim.  
Specifically, the Board explained that the Veteran's claim was 
previously denied by the August 1976 rating decision on the basis 
that his bilateral foot disability preexisted service and was not 
aggravated therein.  In this respect, the Board noted that the 
additional evidence submitted since that prior determination in 
August 1976 did not address this matter.  Thus, in December 2002, 
the Board denied the Veteran's claim to reopen.  

The evidence associated with the claims file subsequent to the 
December 2002 Board decision includes the Veteran's statements, 
hearing testimony, and VA treatment records.  Based on the 
foregoing, and to be considered new and material evidence, the 
additional evidence received during the current appeal must tend 
to show that the Veteran's pre-existing bilateral pes planus was 
aggravated during his active service.  

With respect to the Veteran's statements and hearing testimony, 
the Board finds that his assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim.  The Board 
recognizes that the Veteran is competent to address his symptoms 
during active service.  However, whereas here, the claim turns on 
a medical matter, unsupported lay statements cannot serve as a 
predicate to reopen a previously disallowed claim.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (noting that new and material evidence 
requirement is not satisfied by the Veteran's own unsubstantiated 
opinion as to medical matters).  Moreover, the Veteran's 
assertions that he received foot treatment during active service 
and that his bilateral pes planus is directly related to active 
service are duplicative of the statements already included in the 
claims file and considered in the prior final December 2002 Board 
decision.  Such contentions are not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).   Accordingly, the Veteran's 
statements and hearing testimony are not new and material 
evidence.

With regard to the additional VA treatment records received 
during the current appeal, the Board finds that the records are 
new in that they were not associated with the claims folder at 
the time of the prior final denial in December 2002.  However, 
the Board finds that the VA treatment records are not 
"material."  In this respect, the VA treatment records are 
completely absent for any notation, complaint, or diagnosis 
related to bilateral pes planus.  Indeed, the only mention of the 
Veteran's feet is in connection with the Veteran's treatment for 
diabetes.  Indeed, the May 2006 diabetic foot examination only 
noted that the Veteran's feet were visually inspected and within 
normal limits with the exception of thickened nails and of 
diminished pulses bilaterally.  

These records do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Specifically, they do 
not address the matter of whether the Veteran's pre-existing 
bilateral pes planus was aggravated beyond its natural 
progression during his active duty.  Thus, the Board finds that 
the VA treatment records are not new and material.

In view of the foregoing, the Board finds that, while some of the 
evidence received since the last prior denial of service 
connection was not previously submitted to agency decision 
makers, none of this additional evidence relates to an 
unestablished fact necessary to substantiate the claim.  Further, 
the additional evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial, 
and does not raise a reasonable possibility of substantiating the 
claim.  As statement, none of the additional evidence received 
since the prior final denial of the Veteran's bilateral pes 
planus claim by the Board in December 2002 addresses the matter 
of whether this pre-existing disability was aggravated beyond its 
natural progression during his active service.  

Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material 
evidence adequate to reopen the previously denied claim has not 
been received, the Board does not have jurisdiction to consider 
the claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  The Veteran's appeal is, 
therefore, denied.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for bilateral pes planus not having been 
received, the appeal is denied.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


